Case 1:19-cv-04074-VEC Document 47 Filed 08/23/19 Page 1 of 2

LEVISKORSINSKY LLP New York, NY 10006.

T: 212-363-7500
F: 212-363-7171
www.zlk.com

 

William J. Fields
wfields@zlk.com

August 23, 2019
VIA ELECTRONIC CASE FILING

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York

40 Foley Square, Room 2203
New York, NY 10007

Re: Berdeaux v. OneCoin LTD, et al. No. 1:19-cv-04074-VEC (S.D.N.Y.)

Dear Judge Caproni:

My firm, Levi & Korsinsky, LLP, represents Lead Plaintiff Donald Berdeaux
(“Berdeaux”) and Plaintiff Christine Grablis in the subject action. We write in response to
your Order entered earlier today (Dkt. # 45).

As noted in Plaintiff's initial complaint (Dkt. # 1) and first amended complaint (DKt.
# 40), OneCoin Ltd. and Ruja Ignatova are domiciled in Bulgaria and are believed to be
evading service. Sebastian Greenwood, similarly, is domiciled in Sweden, and is believed
to be evading service.

Because, as noted in the complaints, all three of these defendants are foreign, the
90 day time limit for service upon these three defendants is inapplicable. See Fed. R.
Civ. P. 4(m). However, Plaintiffs are mindful of the need to effectuate service to proceed
with the litigation in an efficient manner; and Plaintiffs recognize the Court's concerns
regarding effectuating timely service. Accordingly, Plaintiffs intend to file in the near future
a motion for leave to effectuate alternative service upon these three foreign defendants.
Plaintiffs intend to propose methods of service that are constitutionally-adequate, as well
being fastest and the most likely way to provide formal notice to the three defendants of
the charges brought against them in this action, such as service by e-mail, which this
Court has approved on multiple occasions. See, e.g., AMTO LLC v. Bedford Asset Mgmt.,
LLC, 2015 WL 3457452, at *7 (S.D.N.Y. June 1, 2015) (permitting service by e-mail on
Russian defendant); F.T.C. v. Pecon Software Ltd., 2013 WL 4016272, at *5 (S.D.N.Y.
Aug. 7, 2013) (permitting service by e-mail and Facebook upon defendant in India).

Plaintiffs are available at the Court's convenience to respond to any further
questions as may arise.
Case 1:19-cv-04074-VEC Document 47 Filed 08/23/19 Page 2 of 2

LEVISKORSINSKY
August 23, 2019
Page 2 of 2

Respectfully submitted,

Levi & KORSINSKY;LLP
/ Ny,
hy / —

Wifliam J. Fields.

 

cc: All counsel of record (via ECF)
Wendy Schwartz, Esq. (via email)
Lindsay A. Bush, Esq. (via email)
